EXHIBIT 5.1 Horwitz, Cron & Jasper A Professional Law Corporation Attorneys at Law 4 Venture Plaza, Suite 390 Irvine, California 92618 Telephone (949) 450-4942 Facsimile(949) 453-8774 January 19, 2010 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C.20549 Re: Songwave Industries Dear Sir or Madam: The law firm of Horwitz, Cron & Jasper, P.L.C (the “Firm”), has acted as special counsel for Songwave Industries, a Nevada corporation (the "Company"), in connection with the preparation of the registration statement on Form S1 (the "Registration Statement"), with the Securities and Exchange Commission (the "Commission") pursuant to the Securities Act of 1933, as amended (the "Act"), relating to the offering of up to65,000 sharesof the Company’s common stock to be sold by selling shareholders (the "Common Stock").
